Citation Nr: 1723126	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  08-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus type I with hypertension and complete erectile dysfunction, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to a separate compensable rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran was scheduled for a Board hearing in August 2010, but failed to report.  As the record does not contain any additional requests for a Board hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C F R § 20.702 (2016).

The increased rating claim was remanded by the Board in September 2010. The Board then took jurisdiction of the claim for entitlement to a TDIU in an August 2013 decision, and remanded both claims for additional development.  In December 2015, the Board issued a decision that granted a 40 percent rating for diabetes mellitus type I with hypertension and complete erectile dysfunction and remanded the claim for entitlement to a TDIU.  

The Veteran appealed the Board's December 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in a December 2016 Joint Motion for Partial Remand (Joint Motion), which will be described in further     detail below, the parties requested that the Court vacate the December 2015 Board decision to the extent it denied entitlement to a rating in excess of 40 percent for diabetes mellitus type I with hypertension and complete erectile dysfunction.  In a December 2016 Order, the Court granted the Joint Motion.

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the     RO concerning five claims for service connection.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to that NOD will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to a separate compensable rating for hypertension and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 20, 2014, the Veteran's diabetes was not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  

2.  The Veteran's diabetes has resulted in hypoglycemic reactions requiring emergency medical services (EMS) transport to hospital emergency rooms at      least once a year beginning on March 20, 2014, which the Board finds more       nearly approximates the criteria for a 60 percent evaluation as of that date.  

3.  The Veteran's diabetes has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider as of March 20, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for diabetes mellitus type I with hypertension and complete erectile dysfunction have not been met prior to March 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a rating of 60 percent, and no higher, for diabetes mellitus type I with hypertension and complete erectile dysfunction have been met as of March 20, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify concerning the claim for increased rating was satisfied by a letter in September 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, additional private and VA treatment records were obtained, the Veteran underwent a VA examination, and a medical opinion was obtained.  VA also made an unsuccessful attempt to obtain the Veteran's complete medical file from his employer, Sumter Electric Cooperative, Inc.  Accordingly,    the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent      the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability    in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection was originally established for diabetes mellitus in a May        1970 rating decision.  In the October 2007 rating decision that is the subject of      this appeal, the disability was recharacterized as diabetes mellitus type I with hypertension and complete erectile dysfunction, but the 20 percent rating was continued.  This appeal ensued.  In the December 2015 Board decision, the rating was increased to 40 percent for the entire appellate period.  The Board decision was effectuated in a January 2016 rating decision.  

Diagnostic Code 7913 provides the rating criteria for diabetes mellitus. A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required.  A 60 percent rating is assigned when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  

In multiple written statements in support of his claim, the Veteran claimed that his disability had worsened and required that he regulate his activities.  The December 2015 Board decision determined that based on the Veteran's reports and the findings of his personal physicians, and resolving all reasonable doubt in the Veteran's favor, the evidence of record regarding whether restriction of activities is required for the Veteran to manage his diabetes was at least in equipoise and that a 40 percent rating was warranted for the entire period on appeal.

The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria [to those for the lower rating] which must be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360 at 363-64 (2007).  What distinguishes the schedular criteria for the current 40 percent rating for diabetes from those for the next higher 60 percent rating is that in addition to requiring insulin, restricted diet, and regulation of activities, the 60 percent rating includes episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, and complications that are not compensable if separately evaluated.  38 C.F.R. § 4.119.  

At this juncture, the Board notes that the Veteran does have complications from his diabetes that would not be compensable if separately evaluated, namely erectile dysfunction and hypertension.  Service connection was also granted for bilateral hearing loss as secondary to the diabetes, although the RO assigned a separate noncompensable (zero percent) disability rating instead of making this part of the service-connected diabetes.  He also has a compensable rating for tinnitus, granted as secondary to the hearing loss, and therefore, also as secondary to the diabetes.

Given the foregoing and the December 2015 Board decision, the Board is now tasked with determining whether in addition to the requirement of insulin, restricted diet, and regulation of activities, the Veteran's diabetes results in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  

In his November 2007 NOD, the Veteran said that he had "multiple hypoglycemic low blood glucose episodes, resulting in 3 different auto accidents."  In a May 2008 statement, the Veteran said that he had a "severe hypoglycemic reaction" in April 2008 that required emergency medical treatment.  In his July 2008 substantive appeal, the Veteran said that he had monthly hypoglycemic reactions at work that prohibited him from driving.  In a May 2015 statement in support of claim, the Veteran asserted that he had been hospitalized three times in the past year as a    result of hypoglycemic reactions.  

The medical evidence in this case consists of VA and private treatment records, and several VA examination reports.  In a July 2007 VA treatment record, it was noted the Veteran had a Medtronic insulin pump implanted for control of diabetes for about seven or eight years.  In an addendum, it was noted he kept Glucagon on hand for severe hypoglycemia, but he had not needed it in over one year.  During an October 2007 VA diabetes mellitus examination, the Veteran reported hypoglycemic episodes occurring once a month, on average, without hospitalization required.  He denied ketoacidosis.  The examiner cited no change in weight.

The Veteran received adult acute care at Thomas Langley Medical Center on April 22, 2008 and May 28, 2008.  The April 22, 2008 visit was for clearance to return to work after a blood sugar incident there.  It was recommended that the Veteran check his fasting blood sugar before driving and that he have a companion if possible.  The May 28, 2008 visit was after the Veteran's blood sugar got very low and he almost lost consciousness after working outside in the heat.  The assessment was diabetes mellitus and hypoglycemic episode.  

During an October 2011 VA diabetes mellitus examination, the Veteran stated he felt his diabetes was worse because he lacked stamina and tired easily.  He reported episodes of hypoglycemia reactions and noted that the frequency of his visits to a diabetic care provider required by these episodes was monthly or less often.  He denied that any of these complications required hospitalizations.  The examiner cited no change in weight.  

The Veteran underwent a VA endocrine diseases (other than diabetes mellitus) Disability Benefits Questionnaire (DBQ) in March 2012.  He complained of lack      of stamina and stated he wore out very fast, which he thought might be related to his type I diabetes mellitus.  Following a detailed examination, the examiner stated that generalized fatigue (lack of stamina) is a very nonspecific and very subjective complaint that can be associated with many physical and psychological conditions and would not be deemed by this examiner to be secondary to the Veteran's type I diabetes mellitus.  

A June 2012 VA treatment record indicates that the Veteran had hypoglycemia unawareness and that a glucose sensor was recommended.

In an August 2013 record from Diagnostic Clinic Largo, it was noted that the Veteran continued to have some early morning low blood sugars between 60 and 80, and was having some low blood sugars after lunch, and that his wife recently had to use the Glucagon pen on him for hypoglycemia, but this had not happened in the last two years.  

Private treatment records document that on March 20, 2014, the Veteran was taken to the emergency department at Tampa General Hospital by EMS after a hypoglycemic episode resulted in a motor vehicle accident.  He was discharged on the same day.  

VA records document the Veteran's report of low blood sugar on May 7, 2014, for which EMS was not called, and on June 7, 2014, for which EMS was called.  The EMS records related to the June 2014 call indicate that the Veteran refused to go to the hospital.  

During a November 2014 VA diabetes mellitus DBQ, it was noted that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia.  He denied hospitalizations for episodes of ketoacidosis in the last 12 months, but reported one hospitalization for episodes         of hypoglycemic reactions over the past 12 months.  The Veteran had not had progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  

In a November 2014 VA record, the Veteran reported he was followed by two endocrinologists, one VA and the other private, who he was seeing every three          to four months.

A January 2015 VA treatment record indicates that the Veteran had severe hypoglycemia with loss of consciousness while driving on January 21, 2015,
but no injury.  Private treatment records document that EMS was called and          that the Veteran was taken to Northside Hospital after hitting the curb with his      car.  He was discharged the same day.  Private treatment records also indicate that the Veteran was taken by EMS to Northside Hospital on April 28, 2015, after a hypoglycemic episode resulted in a car accident.  He was discharged the same day.  

The Board finds that the evidence of record supports the assignment of a 60 percent rating for diabetes mellitus type I with hypertension and complete erectile dysfunction as of March 20, 2014, when the Veteran was transported to the emergency department at Tampa General Hospital following a hypoglycemic episode while driving.  The following year, he had two additional emergency room visits to Northside Hospital following hypoglycemic episodes while driving.  While the Veteran was not actually hospitalized on any occasion since he was discharged on the same day as all three emergency room visits, the Board finds that in the instant case, EMS transport to the emergency rooms of these hospitals more nearly approximates the criteria for a 60 percent evaluation.  

The preponderance of the evidence is against the assignment of a 60 percent rating     for diabetes mellitus type I with hypertension and complete erectile dysfunction     prior to March 20, 2014.  Although the Veteran's diabetes required  insulin, restricted diet, and regulation of activities prior to this date, and had both noncompensable complications as well as compensable complications that were separately rated,          his diabetes did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Rather, both the private and VA treatment records associated with        the file indicate that the Veteran was never seen by a diabetic care provider twice in the same month for treatment of his diabetes, let alone treatment by a diabetic care provider related to episodes of ketoacidosis or hypoglycemic reactions; and none of these records indicate that he was hospitalized.  

The Board acknowledges that the Veteran was seen twice by two different private providers in May 2011, namely at Florida Heart and Vascular Center on May 5, 2011 and by Dr. J.L.R. on May 31, 2011, and that he was seen twice at Largo Diagnostic Clinic in January 2014, namely on January 2, 2014 and January 16, 2014.  However, the May 5, 2011 visit at Florida Heart and Vascular Center was merely a visit to review lab work rather than a visit specific to the treatment of diabetes, and the January 2, 2014, visit at Largo Diagnostic Clinic was an annual wellness visit rather than a visit specific to the treatment of diabetes.  The Board also acknowledges that the Veteran was seen in adult acute care at Thomas Langley Medical Center in April 2008 and May 2008; however, since the Veteran was not hospitalized, was not seen in the emergency room, and was not transported to that hospital by EMS on those occasions, the Board does not find that these hospital visits more nearly approximate one or two hospitalizations per year as found in the criteria for a 60 percent rating.  

At this juncture, the Board notes that the Joint Motion determined the December   2015 Board decision failed to address the Veteran's May 2015 submission of a log dated from January 2010 to May 2015 that details his hypoglycemic reactions and documents the dates, locations, and treatment for each of his hypoglycemic episodes, to include treatment at several hospitals and by his wife, a licensed practical nurse.  The Board has now reviewed the log.  As it pertains to hypoglycemic episodes prior to March 20, 2014, the log does not show, and the Veteran does not assert, that he was hospitalized as a result of these reactions.  Rather, the log shows that he was treated either by friends or his wife rather than at a hospital.  While the Board acknowledges that the Veteran's wife is a licensed practical nurse, the regulations pertaining to        the assignment of ratings in excess of 40 percent for diabetes specifically require hospitalization or visits to a diabetic care provider due to episodes of ketoacidosis       or hypoglycemic reactions.  There is no indication in the record that the Veteran's wife treated him at a hospital or that she is a diabetic care provider.  

In sum, the preponderance of the evidence supports the currently assigned 40 percent rating for diabetes mellitus type I with hypertension and complete erectile dysfunction prior to March 20, 2014.  

The preponderance of the evidence is also against the assignment of a rating in excess of 60 percent for diabetes mellitus type I with hypertension and complete erectile dysfunction as of March 20, 2014.  As noted above, Diagnostic Code 7913 provides one rating in excess of 60 percent, namely a 100 percent rating if diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  There is no question that the Veteran's diabetes is manifested   by more than one daily injection of insulin, restricted diet, and regulation of activities.  

Here, the evidence does not show the Veteran's diabetes has also resulted in progressive loss of weight and strength.  But, even if it did, the Veteran's diabetes has not resulted in episodes of ketoacidosis or hypoglycemic reactions requiring       at least three hospitalizations per year or weekly visits to a diabetic care provider since March 20, 2014.  Rather, as discussed in further detail above, the evidence  only shows hospital treatment that the Board is equating to hospitalization for three hypoglycemic reactions since March 20, 2014, one in the year 2014 (the March 20, 2014, EMS transport to the Tampa General Hospital emergency room) and two in the year 2015 (the January 21, 2015, and April 28, 2015, EMS transports to the Northside Hospital emergency room).  In addition, none of the VA or private treatment records document weekly visits to a diabetic care provider for treatment of his diabetes, let alone treatment by a diabetic care provider related to episodes    of ketoacidosis or hypoglycemic reactions.  Rather, the VA and private treatment records dated as of March 20, 2014, show only sporadic diabetic care treatment     and treatment no more than once a month.  While the Board acknowledges that the Veteran was seen twice by VA in November 2014, first on November 18, 2014, and then again on November 24, 2014, which is less than seven days or a week apart, the November 18, 2014, record indicates that it was for the Veteran to attend a diabetes education clinic, not for treatment related to a hypoglycemic reaction.  

The Board notes that the Veteran has complications from diabetes that are separately rated as compensable and noncompensable, namely the separate 10 percent rating for tinnitus, which is secondary to the separately rated noncompensable bilateral hearing loss.  The Board acknowledges that the Joint Motion noted the incorrect statement       in the prior decision stating the Veteran had no complications of diabetes that would    be compensable if separately rated, and that there was no discussion of the evidence applicable to compensable ratings for hypertension or hearing loss or other conditions, or whether the separately and compensably rated tinnitus satisfies the higher rating criteria of Diagnostic Code 7913.  

Given that the Board is finding that the Veteran's tinnitus is a separately rated compensable complication of his diabetes, the separately-compensable complication criteria under Diagnostic Code 7913 has been met, and no further discussion of whether there are other conditions that would support those criteria is necessary.  Specifically, with respect to hearing loss, such condition is separately rated and the Veteran has not filed a claim for increase on that condition; thus, further discussion of that issue is not required.  As noted in the Introduction, the Board is remanding the issue of whether a separate rating is warranted for hypertension.  Finally, disabilities alleged by the representative as a complication of diabetes, to include eye disability and dental disability have been denied service connection by the RO, and currently in appellate status at the RO.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  While the representative mentioned peripheral neuropathy, VA examination in April 2015 noted the Veteran does not have diabetic neuropathy    and physical examination was normal.  

Thus, although an appeal is currently pending at the RO for service connection of disabilities claimed as secondary to diabetes, and the Board is remanding the issue of whether a separate compensable rating is warranted for hypertension, remand of the diabetes claim is not required.  In this regard, the rating criteria for diabetes are conjunctive, thereby requiring that all criteria be met.  See Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  Here, whether the additional complications of diabetes exist or whether currently service-connected complications of diabetes are compensable if separately rated is not dispositive of the evaluation to be assigned for diabetes in this case.  As discussed above he does not meet other criteria for ratings higher than those assigned.  Thus, resolution of whether he suffers from additional compensable or noncompensable disabilities due to diabetes is not necessary to address the rating to be assigned for his diabetes, and there is no prejudice to the Veteran in deciding the diabetes increased rating claim at this     time. 

In sum, the preponderance of the evidence is against a rating higher than the 40 percent rating for diabetes mellitus type I with hypertension and complete erectile dysfunction for the period prior to March 20, 2014, and in excess of 60 percent thereafter.  


Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment        of earning capacity.  Ratings will generally be based on average impairment.           38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration     of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Joint Motion indicated that the Board should address whether referral for an extraschedular rating is warranted in this case.  However, the disability picture         in this case not so unusual or exceptional in nature as to render the schedular evaluations assigned for his service-connected diabetes mellitus type I with hypertension and complete erectile dysfunction inadequate. 

The Veteran's service-connected diabetes mellitus type I with hypertension and complete erectile dysfunction is evaluated using the rating criteria found at 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Board finds that all of the Veteran's symptoms associated with the service-connected diabetes are contemplated by the Rating Schedule and, as a result, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  More specifically, the diagnostic criteria utilized in evaluating the Veteran's disability specifically consider the need for medication, restricted diet, regulation of activities, distinct disabilities that are complications of diabetes, and ketoacidosis or hypoglycemic reactions that require visits to medical providers and/or hospitalization.  The criteria also consider weight loss and loss of strength.  Thus, the Veteran's need for an insulin pump, medical treatment, and emergency treatment are directly contemplated in the criteria, as are limitations such as on driving or climbing as a result of having to regulate activities due to his diabetes.  Accordingly, referral for extraschedular consideration is not warranted.  See Thun, supra; see also Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  

The Board acknowledges that the evidence is still being developed for the Veteran's hypertension claim and TDIU claim.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disabilities.  See Thun, 22 Vet. App. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule."). The Veteran has not alleged that hypertension has in any way impacted his employment or functioning.  Thus, there is no prejudice in adjudicating the issues decided herein.


ORDER

A rating in excess of 40 percent for diabetes mellitus type I with hypertension and complete erectile dysfunction is denied prior to March 20, 2014.  

From March 20, 2014, a rating of 60 percent, and no higher, for diabetes mellitus type I with hypertension and complete erectile dysfunction is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 


REMAND

The Board notes the Veteran is service-connected for hypertension as a noncompensable complication of his diabetes.  Review of the medical evidence reflects some systolic pressure readings of 160 mm or higher.  The rating criteria for hypertension support a 10 percent rating where systolic pressure is predominantly 160 mm or more.  38 C.F.R. § 4.104 Diagnostic Code 7101 (emphasis added).  While there are some readings over 160, it is unclear whether systolic blood pressure predominantly 160 or higher is shown.  Accordingly, a VA hypertension examination is warranted. 

The claim for entitlement to a TDIU is intertwined with the hypertension issue being remanded.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for hypertension.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule a VA hypertension examination. The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

3.  Thereafter, adjudicate the issue of whether a separate compensable rating is warranted for hypertension, then readjudicate the claim for TDIU, to include discussion as to whether referral for consideration of entitlement    on an extraschedular basis is warranted.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


